SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 8, 2010 Public Service Company of Colorado (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 001-3280 84-0296600 (Commission File Number) (IRS Employer Identification No.) 1800 Larimer Street, Suite 1100, Denver, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 571-7511 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 8, 2010, Public Service Company of Colorado, a Colorado corporation (PSCo), agreed to sell $400 million in aggregate principal amount of 3.200% First Mortgage Bonds, Series No. 21 due November 15, 2020 (the Bonds) pursuant to an Underwriting Agreement among PSCo and BMO Capital Markets Corp., Goldman, Sachs & Co., and KeyBanc Capital Markets Inc., as representatives of the underwriters named therein.The Bonds are being issued pursuant to the registration statement on Form S-3 (File No. 333-169772) (the Registration Statement).A prospectus supplement relating to the offering and sale of the Bonds was filed with the Securities and Exchange Commission on November 9, 2010.The Bonds will be governed by PSCo’s Indenture, dated October 1, 1993, as supplemented, by and between PSCo and U.S. Bank National Association, as successor trustee, and the Supplemental Indenture dated as of November 1, 2010. This Current Report on Form 8-K is being filed to report as exhibits certain documents in connection with that offering and sale for incorporation by reference into the Registration Statement. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Description Supplemental Indenture dated as of November 1, 2010 between Public Service Company of Colorado and U.S. Bank National Association, as successor Trustee, creating $400,000,000 principal amount of 3.200% First Mortgage Bonds, Series No. 21 due 2020. Opinion of Faegre & Benson LLP regarding the validity of certain securities. Statement of computation of ratio of earnings to fixed charges. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Public Service Company of Colorado (a Colorado Corporation) By /s/ George E. Tyson II Name: George E. Tyson II Title: Vice President and Treasurer Date:November 16, 2010 Exhibit Index Exhibit Description Supplemental Indenture dated as of November 1, 2010 between Public Service Company of Colorado and U.S. Bank National Association, as successor Trustee, creating $400,000,000 principal amount of 3.200% First Mortgage Bonds, Series No. 21 due 2020. Opinion of Faegre & Benson LLP regarding the validity of certain securities. Statement of computation of ratio of earnings to fixed charges.
